UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2157


PURNA BAHADUR THAPA, a/k/a Purma Bahadar Thapa,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 27, 2017                                          Decided: May 3, 2017


Before GREGORY, Chief Judge, and WILKINSON and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yagya P. Nepal, San Leandro, California, for Petitioner. Chad A. Readler, Acting
Assistant Attorney General, Jesse M. Bless, Senior Litigation Counsel, Colette J. Winston,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Purna Bahadur Thapa, a native and citizen of Nepal, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s denial of his requests for asylum, withholding of removal, and protection under the

Convention Against Torture. We have thoroughly reviewed the record, including the

transcript of Thapa’s merits hearing and all supporting evidence. We conclude that the

record evidence does not compel a ruling contrary to any of the administrative factual

findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the

Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Thapa (B.I.A. Sept. 9, 2016). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                            2